Filed 7/16/14 In re S.B. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re S.B., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A140335
S.B.,                                                                (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J1301068)



         S.B. (Minor) appeals from a disposition order committing him to an out-of-home
placement. (Welf. & Inst. Code,1 § 602.) He contends the trial court abused its
discretion when it removed him from his parents’ custody and ordered a more restrictive
out-of-home placement than the one originally recommended. We shall affirm the order.
                                                I. BACKGROUND
     A. The Underlying Offense
         The Solano County District Attorney filed a juvenile wardship petition (§ 602,
subd. (a)) on July 31, 2013, alleging Minor had committed second degree robbery (Pen.
Code, § 211) (count one). The petition was later amended to add allegations that Minor
had committed misdemeanor giving false information to a police officer (Pen. Code,

         1
             All undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
§ 148.9, subd. (a)) (count two), felony grand theft (Pen. Code, § 487, subd. (c)) (count
three), and misdemeanor battery (Pen. Code, § 242) (count four). Pursuant to a
negotiated disposition, Minor admitted to counts three and four, and counts one and two
were dismissed.
       According to the probation report, Minor and his uncle, also a minor, approached
the victim outside a Wells Fargo bank on July 30, 2013. The victim had returned to his
vehicle after withdrawing $100 from the automated teller machine. The uncle stood at
the victim’s window, pointed the gun at him, and demanded money. The victim handed
over his wallet. Both suspects ran away and the victim drove to a nearby gas station to
wait for the police. The police were able to detain the suspects nearby with the
description given by the victim. The suspects informed the police they were visiting their
grandmother in a nearby apartment complex. Police visited the apartment and the
grandmother consented to a search. The police found clothing that matched the victim’s
description of the suspects, a BB handgun, and four of the victim’s credit cards. The
police also found the victim’s wallet in a nearby dumpster. The victim positively
identified his belongings and the weapon.
   B. Recommendation and Orders
       At an October 2, 2013 hearing in Contra Costa juvenile court,2 Minor’s mother
informed the court that Minor’s school behavior was good and he was keeping up with
his academics.3 However, he was defiant and disrespectful at home, and was not coming
straight home after school. His mother also informed the court that Minor had admitted
smoking marijuana. The juvenile court ordered Minor to be supervised at home with an
electronic monitor, pending disposition.

       2
        At this hearing, the case was transferred from Solano County, where the crime
took place, to Contra Costa County, where Minor lives with his mother.
       3
         Minor’s mother had prior convictions for possession of fraudulent checks, and
had been arrested for child cruelty in 2012. Minor’s father had prior convictions for
possession of a loaded weapon, false identification, driving under the influence,
possession of a controlled substance, and domestic violence. There were seven closed
referrals to Child Protective Services and one open referral.


                                             2
       On October 16, 2013, Minor was screened for the Orin Allen Youth Rehabilitation
Facility (OAYRF or Ranch). The facility’s director, Michael Newton, found Minor
acceptable for a nine-month regular program at OAYRF if he could be medically cleared.
   C. Home Supervision Violation
       On October 30, 2013, the probation officer reported that Minor was not taking his
home supervision seriously. The probation report stated that Minor had five unexcused
absences and 13 tardies.4 Minor’s mother confirmed to the probation officer that Minor
had left home without permission. The juvenile court ordered Minor to be detained in
juvenile hall until the dispositional hearing because he had violated his home supervision.
   D. Medical Condition and Ranch Placement
       Minor suffers from epilepsy, and at hearings on November 6 and 12, the juvenile
court considered whether the ranch could adequately care for this condition. Dr. Dennis
E. McBride, the juvenile hall doctor, reported that he did not see any reason that Minor
could not go to the Ranch. The probation officer stated that the Ranch director, Mr.
Newton, had explained that the Ranch staff were trained in basic first aid and CPR, which
includes how to handle epileptic seizures. The court asked Minor’s mother about any
medications Minor was currently taking. She explained that he was prescribed Ativan,
which was like an “EpiPen” and would need to be administered in the event of a seizure
lasting more than five minutes. The probation officer testified that although the Ranch
medical staff were trained to handle epileptic seizures, they were not qualified to
administer that medication.
       At the November 13 hearing, Minor’s mother introduced a letter from Minor’s
nurse practitioner describing Minor’s epilepsy and the medication, Ativan, she prescribed
him. She stated that Ativan was available for Minor to use if he had a seizure lasting 15
minutes or longer. However, Minor had not had a seizure since September 2011. She
believed the Ranch medical staff would “not need to have this medication on hand, but


       4
        We are unable to verify these numbers from the attached school attendance
record. The probation officer later reported Minor had three unexcused absences.


                                             3
rather can provide appropriate support on an as-needed basis.” In light of this letter, Dr.
McBride stated that the Ranch would not be a safe environment for Minor and Mr.
Newton said Minor would not be accepted at the Ranch.
   E. Disposition Hearing
       At the November 14, 2013 disposition hearing, the probation officer reported that
while in juvenile hall, Minor had been disobeying rules and had threatened to slap a staff
member. He also destroyed county property by poking a hole in his mattress and ripping
a page out of a library book. He was seen as a “level three” resident because of his
defiant and manipulative behavior. Due to his poor behavior, he was isolated from the
group and only brought out for a limited amount of time to use the restroom or to
exercise.
       The juvenile court adjudged Minor a ward of the court and ordered that the
probation officer place Minor in a court-approved home or institution.
                                     II. DISCUSSION
       Minor contends the juvenile court abused its discretion in ordering an out-of-home
placement. He argues the disposition was inconsistent with the rehabilitative goals of the
juvenile justice system, and that the juvenile court improperly rejected less restrictive
alternatives.
   A. Legal Standards
       Section 202, subdivision (a), provides that the purpose of the juvenile court law is
“to provide for the protection and safety of the public and each minor under the
jurisdiction of the juvenile court and to preserve and strengthen the minor’s family ties
whenever possible, removing the minor from the custody of his or her parents only when
necessary for his or her welfare or for the safety and protection of the public.” For
purposes of the juvenile court law, “ ‘punishment’ means the imposition of sanctions. It
does not include retribution . . . .” (§ 202, subd. (e).) Permissible sanctions include
payment of a fine, rendering of compulsory service, “[l]imitations on the minor’s liberty
imposed as a condition of probation or parole,” “[c]ommitment of the minor to a local
detention or treatment facility, such as a juvenile hall, camp, or ranch,” and


                                              4
“[c]ommitment of the minor to the Division of Juvenile Facilities, Department of
Corrections and Rehabilitation.” (§ 202, subd. (e)(1)–(5), italics added.) Our Supreme
Court has stated that “[t]he statutory scheme governing juvenile delinquency is designed
to give the court ‘maximum flexibility to craft suitable orders aimed at rehabilitating the
particular ward before it.’ [Citation.] Flexibility is the hallmark of juvenile court law,
. . . [citation] [and] the juvenile court has long enjoyed great discretion in the disposition
of juvenile matters.” (In re Greg F. (2012) 55 Cal.4th 393, 411.)
        “When determining the appropriate disposition in a delinquency proceeding, the
juvenile courts are required to consider ‘(1) the age of the minor, (2) the circumstances
and gravity of the offense committed by the minor, and (3) the minor’s previous
delinquent history.’ ” (In re Jonathan T. (2008) 166 Cal.App.4th 474, 484–485.) In
addition, “other relevant policies of juvenile court law require that the court consider ‘the
broadest range of information’ in determining how best to rehabilitate a minor and afford
him adequate care.” (In re Robert H. (2002) 96 Cal.App.4th 1317, 1329.) Juvenile
courts have broader discretion “ ‘to impose conditions to foster rehabilitation and to
protect public safety.’ ” (In re E.O. (2010) 188 Cal.App.4th 1149, 1152.) “[T]he court
[can] choose probation and/or various forms of custodial confinement in order to hold
juveniles accountable for their behavior, and to protect the public. [Citation.] . . . [T]he
court [does not] necessarily abuse its discretion by ordering the most restrictive
placement before other options have been tried.” (In re Eddie M. (2003) 31 Cal.4th 480,
507.)
        “ ‘An order of disposition, made by the juvenile court, may be reversed by the
appellate court only upon a showing of an abuse of discretion. . . .’ [Citation.] It is not
the responsibility of this court to determine what we believe would be the most
appropriate placement for a minor.” (In re Khamphouy S. (1993) 12 Cal.App.4th 1130,
1135.) We must review the whole record in the light most favorable to the order below
and will not disturb the juvenile court’s findings when there is substantial evidence to
support them. (Id. at p. 1134; In re Lorenza M. (1989) 212 Cal.App.3d 49, 53.)



                                               5
   B. The Juvenile Court Did Not Abuse Its Discretion
       We see no abuse of the juvenile court’s broad discretion here. The court noted
that the offense was serious and that minor needed “a lot of structure to try to get him on
the right track.” The record supports this conclusion. There is evidence that while Minor
was in mother’s custody, he was defiant and “out of control,” he was frequently tardy to
class and had unexcused absences, his grades were poor, he was in danger of failing some
of his classes, and he was gone one night without permission. He had been smoking
marijuana since age 13, and there was evidence he was continuing to do so while in
mother’s custody. Moreover, while in juvenile hall, he threatened a staff member,
destroyed county property, and disobeyed rules. Using the Juvenile Assessment and
Intervention System, the probation department had determined Minor was at high risk for
reoffense. On these facts, the juvenile court could reasonably conclude Minor should be
placed outside his home.
       Minor contends, however, that the juvenile court abused its discretion by not
considering less restrictive alternatives and in particular that the evidence does not
support its decision not to place him in the Ranch. We disagree. Minor’s mother said
that Minor would need to take Ativan if he had a seizure lasting longer than five minutes.
Although minor’s nurse practitioner stated that Ativan would need to be used only for
seizures lasting more than 15 minutes, the record shows that the Ranch staff could not
administer the medication regardless of how long the seizure lasted. Moreover, Dr.
McBride had stated the Ranch would not be safe for Minor from a medical standpoint,
and the Ranch’s director had said Minor would not be accepted at the Ranch. This record
supports the juvenile court’s decision not to place Minor at the Ranch.




                                              6
                              III. DISPOSITION
     The order is affirmed.




                                         _________________________
                                         Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Humes, J.




                                     7